Mart», J.,
delivered the opinion of the court. The plaintiffs state, that the defen-Jants’ testator made his will, in which is trie following clause: “I give to my three children, Philip, Nathaniel and Ldward, whom 1 with S, Hepp, and whom 1 acknowledge, ⅞ , the .entire contract, by which ! Micros, lather and son, owe me $38,000; the mother enjoying one half of the interest during her life. In case of payment, the funds are immediately to be invested in shares of the bank of the *429state of Louisiana; it being understood that the mother is to enjoy one half of the interest.” That afterwards, a sum of $1,800 was paid by the debtors to the testator, or his agent, and he, the testator, died.
The answer avers, that the defendants have fully paid or discharged the legacy by the transfer of the testator’s claim on the Ducros, as it stood at the time of his death, and nothing else is clue them.
There was judgment for the defendants, and the plaintiffs appealed.
The statement of facts admits, that the testator received the payment made by the Ducros,
It does not appear to us. the district judge erred : the legacy wm- not of n sum of money, but of a contract, or debt; it was not perfect ■¿until the moment the testator died, and then it took place as to what was then doe; for the rest, it was adeemed. The clause directing iherptoceeds, iti case of payment, to be invested in bank stock, was a direction to the executor or tutor of the legatees : it had no effect till the will became perfect by the testator’s death, and cannot be considered as to attach *430on any money the testator himself might receive.
Hennen for the plaintiffs, Morel for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed, with costs.